Citation Nr: 0932734	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  07-10 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to improved pension benefits.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
February 21, 1973, to May 11, 1973, while a member of the 
United States Naval Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Boston, Massachusetts.  In September 2007, 
the appellant testified during a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of this hearing is associated with the claims 
file.


FINDINGS OF FACT

1.  The competent and credible evidence of record does not 
show that the appellant was the subject of a personal assault 
while confined in the brig.

2.  The evidence fails to demonstrate that the appellant has 
been diagnosed with PTSD related to a verified stressor that 
occurred during ACDUTRA.

3.  The competent and credible evidence of record does not 
indicate that the appellant incurred any chronic residuals as 
a result of an in-service head laceration, including post-
traumatic headaches, dizziness, or short term memory loss.  

4.  The appellant's military service is considered to be 
ACDUTRA and lasted fewer than 90 days.

5.  The appellant is not service-connected for any 
disabilities.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the appellant's 
service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).

2.  Residuals of a head injury were not incurred in or 
aggravated by the appellant's service.  38 U.S.C.A. § 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  The criteria for entitlement to improved pension benefits 
have not been met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§§ 3.1(d), 3.3, 3.6(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board observes that the law, and 
not the facts, are determinative of the issue of entitlement 
to nonservice-connected pension benefits.  Accordingly, the 
provisions of the VCAA are not applicable and the Board is 
not required to address efforts to comply with the VCAA with 
respect to this issue on appeal.  See Manning v. Principi, 16 
Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. 
App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  

Turning to the Veteran's service connection claims on appeal, 
the requirement of requesting that a claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 73 Fed. Reg. 23,353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini, effective May 30, 2008).  Therefore, any error 
related to this element is harmless. Although this notice is 
no longer required, the Board observes that the appellant was 
nevertheless aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim decided 
herein.  In this regard, a June 2005 letter expressly told 
him to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

Letters sent to the appellant in June 2005 and December 2006 
satisfied the VA's duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  More specifically, these letters 
advised the appellant what information and evidence was 
needed to substantiate the claims decided herein.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  They 
also requested that he provide enough information for the RO 
to request records from any sources of information and 
evidence identified by the appellant, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  Finally, in accordance with 
38 C.F.R. § 3.304(f)(3) (2008), the June 2005 letter notified 
him that evidence from other sources could help prove his 
claimed in-service assault stressor and provided examples for 
alternative sources.  

The June 2005 letter was sent to the appellant prior to the 
October 2005 rating decision.  The VCAA notice with respect 
to the elements addressed in this letter was therefore 
timely.  See Pelegrini, 18 Vet. App. at 120.  The VCAA notice 
in accordance with Dingess, however, was sent after the 
initial adjudication of the appellant's claim.  Nevertheless, 
the Board finds this error nonprejudicial to the appellant 
because after the December 2006 notice was provided the 
claims were readjudicated and January 2007 and June 2009 
supplemental statements of the case were provided to the 
appellant.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

Turning to the VA's duty to assist, the Board finds that VA 
has fulfilled its duty to assist the appellant in making 
reasonable efforts to identify and obtain relevant records in 
support of his claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  
In this regard, the appellant's service records are 
associated with the claims folder, as well as all relevant VA 
and non-VA treatment records, including records requested 
from the Social Security Administration pursuant to the 
Board's December 2007 Remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The appellant has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claims.  

The appellant has not been provided a VA examination in 
conjunction with either of his service connection claims.  
The Board has reviewed the record and finds that no 
examination is necessary because there is sufficient 
competent medical evidence to decide his claims.  See 
38 C.F.R. § 3.159(c)(4) (2008).  

VA has a duty to provide a VA examination when the record 
lacks evidence to decide a claimant's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In the present case, 
there is nothing in the record, other than the appellant's 
own lay statements, which corroborates his accounts of an in-
service personal assault.  And, as discussed further below, 
the Board finds such lay evidence not credible in light of 
internal inconsistencies and contradictory evidence of 
record.  Additionally, the record lacks a diagnosis of PTSD 
that has been attributed to the appellant's ACDUTRA.  Absent 
any indication that the appellant has been diagnosed with 
PTSD due to service or any competent and credible evidence of 
a reported in-service stressor, the appellant has not met any 
of the McLendon elements and VA is therefore not required to 
provide him with a VA examination in conjunction with his 
PTSD claim.  

With respect to his head injury claim, there is evidence of 
some in-service event which resulted in a head laceration.  
However, the record is silent for any competent evidence 
linking any current head injury residuals to the appellant's 
in-service laceration.  Moreover, as discussed in more detail 
below, the appellant has had numerous post-service head 
injuries, and the competent medical evidence reflects 
diagnoses of head injury residuals attributable to these head 
injuries.  Therefore, to the extent that the appellant has 
failed to provide some indication that his claimed residuals 
may be associated with his in-service laceration, the VA is 
under no duty to provide him with a VA examination which 
considers the nature and etiology of any current head injury 
residuals.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

II. Service Connection

The appellant reports that during basic military training 
(boot camp) at the Naval Recruit Training Command in Great 
Lakes, Illinois, and while under confinement in a military 
jail (brig), he was physically assaulted.  The assault 
reportedly resulted in a head injury which included bleeding 
from a head wound.  The appellant contends that as a result 
of this incident he suffers from PTSD and also suffers from 
residual disability associated with the head injury.  

A. PTSD

Service connection for PTSD requires (1) a medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  38 C.F.R. 
§ 3.340(f) (2008).  Where the claimed stressor is not related 
to combat, "credible supporting evidence" is required and 
"the appellant's testimony, by itself, cannot as a matter of 
law, establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence need not be found in an 
appellant's service records, but may be obtained from 
alternative sources of evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. Cir. 1997) 
(table).

The Board recognizes that the present case, which involves 
allegations of a personal assault (the alleged physical 
assault of the appellant), falls within the category of 
situations in which it is not unusual for there to be an 
absence of service records documenting the events about which 
the appellant complains.  See, e.g., Patton v. West, 12 Vet. 
App. 272, 281 (1999).  In Patton v. West, 12 Vet. App. 272, 
278 (1999), the Court pointed out that there are special 
evidentiary procedures for PTSD claims based on personal 
assault contained in VA Adjudication Manual M21-1 
(hereinafter "M21-1"), Part III, para. 5.14c (February 20, 
1996), and former M21-1, Part III, para. 7.46(c)(2) (October 
11, 1995).  In personal assault cases, more particularized 
requirements are established regarding the development of 
"alternative sources" of information, as service records 
"may be devoid of evidence because many victims of personal 
assault, especially sexual assault and domestic violence, do 
not file official reports either with military or civilian 
authorities."  M21-1, Part III, para. 5.14c(5).

The M21-1 identifies alternative sources for developing 
evidence of personal assault, such as private medical 
records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants 
such as family members, roommates, fellow service members, or 
clergy, and personal diaries or journals.  M21-1, Part III, 
5.14c(4)(a).  When there is no indication in the military 
record that a personal assault occurred, alternative 
evidence, such as behavior changes that occurred at the time 
of the incident, might still establish that an in-service 
stressor incident occurred.

Examples of behavior changes that might indicate a stressor 
include (but are not limited to): visits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment; sudden requests that a military 
occupational series or duty assignment be changed without 
other justification; lay statements indicating increased use 
or abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
under-eating; pregnancy tests around the time of the 
incident; increased interest in tests for HIV or sexually 
transmitted diseases; unexplained economic or social behavior 
changes; treatment for physical injuries around the time of 
the claimed trauma but not reported as a result of the 
trauma; or breakup of a primary relationship.  M21-1, Part 
III, 5.14c(7) (a)-(o).  Subparagraph (9) provides that 
"[r]ating boards may rely on the preponderance of evidence 
to support their conclusions even if the record does not 
contain direct contemporary evidence.  In personal assault 
claims, secondary evidence which documents such behavior 
changes may require interpretation in relationship to the 
medical diagnosis by a VA neuropsychiatric physician."  This 
approach has been codified at 38 C.F.R. § 3.304(f)(3) (2008).  
See also Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 
11 Vet. App. 393 (1998).

The Board has reviewed the evidence of record, including the 
appellant's lay statements and testimony regarding the 
alleged assault.  However, for the reasons discussed below, 
it finds that the evidence does not support a finding that 
the appellant was beaten while incarcerated in the brig.  
Absent competent and credible evidence of an in-service 
stressor event, service connection for PTSD cannot be 
granted.  

Initially, the Board observes that the appellant has not 
identified any specific behavior changes which might 
corroborate his account of an in-service personal assault.  
Additionally, he has not identified anyone who might submit 
lay evidence in support of his claim, including someone who 
may have witnessed the beating or someone who he confided in 
shortly after the assault occurred.  Rather, the only 
evidence he has presented is his lay statements, including 
oral testimony, and his service records, which he contends 
show without a doubt that he was assaulted during service.  

In assessing the appellant's lay statements, the Board notes 
that he has not been consistent in his recollections of the 
alleged personal assault.  In this regard, he testified in 
September 2007 that he was assaulted by one guard and that 
the attack was completely unprovoked.  See Hearing 
Transcript, pp. 5-9.  However, in a statement received in 
August 2005 he indicated that he was "beaten by several 
marines" (emphasis added).  Furthermore, a February 2005 VA 
psychiatric evaluation reflects that the appellant reported 
that "'a marine lance corporal taunted me in the cell and I 
told him to come in and get me.'"  See VA Mental Hygiene 
Evaluation dated February 18, 2005.  

In evaluating the evidence of record, and weighing the 
credibility of the appellant's lay statements, VA may 
consider interest, bias, inconsistent statements, bad 
character, internal inconsistency, facial plausibility, self 
interest, consistency with other evidence of record, 
malingering, desire for monetary gain, and demeanor of the 
witness.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), 
aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  Given the 
significant internal inconsistencies regarding the larger 
details of his alleged assault, the Board is of the opinion 
that the appellant's statements cannot be deemed credible.  
See id.  See also Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The Board 
notes that its conclusion is further supported by the lack of 
corroborative evidence in the service record.  

The appellant's service treatment and personnel records 
reflect that he passed initial psychiatric screening upon 
entry into ACDUTRA, but was later assigned to the Special 
Indoctrination Division given a "history of emotional 
instability and difficulties requiring official police 
attention."  See Aptitude Board Report dated May 9, 1973.  
Following his transfer into this division, the appellant 
became involved in a fist-fight and was thereafter confined 
to the Correctional Center.  He was subsequently discharged 
as "unlikely to become adapted to Naval standards."  Id.  
There is no evidence of treatment for a head injury in the 
appellant's service treatment records.  However, his May 1973 
separation physical examination notes a one-inch healing 
laceration above his right brow.  His separation examination 
makes no mention of any clinical psychiatric abnormalities or 
any subjective reported history of nervous trouble, or 
depression or excessive worry.  

The above records suggest a history fraught with behavioral 
problems during service.  However, relevant to this 
determination, the appellant's issues appeared prior to his 
incarceration.  Thus, they are not evidence of behavioral 
changes which might corroborate his account of an in-service 
personal assault.  

The Board acknowledges that the presence of a one-inch 
healing laceration above his head appears to be consistent 
with the appellant's lay contentions that his head was 
slammed into a metal bed frame during the assault.  However, 
absent any treatment records or contemporaneous history 
regarding the injury, the Board finds that a head laceration, 
by itself, is not sufficient evidence to corroborate his 
alleged personal assault.  In this regard, the appellant's 
service records also reflect that one of the main reasons for 
his confinement during service was a fist-fight.  See 
Aptitude Board Report dated May 9, 1973.  The appellant also 
reported at a VA psychiatric evaluation that he spent most of 
his time during service in the brig for "insubordination and 
fighting."  See VA Mental Hygiene Evaluation dated February 
18, 2005.  Thus, while the appellant may have obtained a 
laceration during an alleged personal assault while confined, 
it is also just as plausible, if not more plausible in light 
of supporting documentation, that he received such laceration 
during a fight which occurred prior to his confinement in the 
brig.  When considered in conjunction with the assessment 
regarding the credibility of the appellant's lay statements 
regarding the alleged assault, the Board is of the opinion 
that a preponderance of the evidence weighs against a finding 
that the appellant was assaulted during service while 
confined in the brig.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

Without credible supporting evidence that a claimed in-
service stressor actually occurred, service connection for 
PTSD cannot be granted.  38 C.F.R. § 3.304(f).  The Board has 
considered the applicability of the benefit of the doubt rule 
in adjudicating this claim.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
However, in light of the absence of corroborative evidence, 
including service treatment records showing treatment for a 
head laceration during confinement, buddy or lay statements 
recounting the event, or behavioral changes following the 
alleged assault, and with consideration of the fact that the 
appellant's own lay statements lack credibility, the 
preponderance of the evidence is against this claim and the 
benefit of the doubt rule does not apply.  

As a final note, the Board observes that the post-service 
medical evidence does not reflect that the appellant has a 
diagnosis of PTSD that is attributable to his ACDUTRA, 
including any alleged personal assault.  In particular, a 
report of VA psychiatric evaluation, dated in March 2005, 
notes that the appellant was screened for PTSD and tested 
positive for symptoms of PTSD related to an experience in the 
1970s when he was held up at gunpoint soon after one of his 
brothers was murdered.  An April 2005 progress note reflects 
the appellant's reported history of flashbacks to the night 
his brother was shot by his best friend.  The appellant was 
later threatened by a friend of the person who shot his 
brother.  He reported vivid memories of being threatened and 
feeling jittery when he heard loud voices.  Thus, even if the 
Board had found the appellant's lay statements regarding the 
alleged personal assault credible, there is no indication 
that he has been diagnosed with PTSD as a result of this 
incident, thereby warranting service connection for this 
claimed disorder.

B. Head Injury

As noted above, the appellant contends that he developed a 
residual disability from a head injury that occurred during 
the assault.  He testified that the guard who assaulted him 
slammed his head into the wall and into a metal bunk frame 
and that he was subsequently taken to the infirmary for 
stitches.  He reports problems with short term memory loss, 
recurrent headaches, and on/off dizziness since the injury.  
See Hearing Transcript, pp. 11-13.  .

Initially, the Board notes that it has already discussed why 
it finds the appellant's account of an in-service personal 
assault while confined in the brig not to be credible.  For 
brevity's sake, the Board will not repeat its analysis here.  
However, it will point out that inclusive in its finding that 
the personal assault did not occur is a finding that the 
appellant's lay statements regarding incurring a head injury 
during the alleged assault are not credible.  And, as 
previously discussed, there is no indication that the 
appellant was treated for a head injury while confined in the 
brig.  Therefore, to the extent that the Board has already 
made a finding that a head injury was not incurred while the 
appellant was confined in the brig, the appellant's claim 
cannot be granted on the basis of this alleged head injury.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The Board's inquiry does not end here, however, because the 
appellant's service separation examination shows a clinical 
defect of a one-inch healing laceration above the right 
eyebrow.  Thus, there is some indication that he incurred 
some type of head injury during service.  Absent any evidence 
that this laceration was incurred as a result of willful 
misconduct, the Board must consider whether the competent 
evidence reflects that he has a chronic disability as a 
result of this head laceration.  

As noted above, the appellant testified in September 2007 
that he began experiencing problems with short term memory, 
headaches, and dizziness following an in-service laceration.  
See Hearing Transcript, p. 11-13.  However, he specifically 
denied any problems with memory loss, frequent or severe 
headaches, and dizziness or fainting spells at his May 1973 
separation examination.  He did report a positive history of 
head injury, but the Board notes that he also reported a 
positive history of head injury on entrance.  See Report of 
Medical History dated February 5, 1955 (head injury age 15.  
still has some dental problems - not severe).  

While not dispositive of his claim, the Board finds the lack 
of complaints at separation for residuals of an in-service 
head injury weigh against the appellant's claim that he has 
chronic residuals as a result of an in-service injury.  But 
see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  
Also weighing against his claim is post-service medical 
evidence which reflects that he has experienced multiple 
post-service head injuries.  In this regard, his records 
reflect a history of being hit on the head with a hammer in 
1989, having a tree limb fall on his head while incarcerated 
post-service, and being hit by a truck in 2002.  See VA 
Mental Hygiene Evaluation dated February 18, 2005.  There is 
also evidence of a blunt head trauma in 1990, a fall in which 
his head hit the concrete in 1997, and another head 
laceration in May 2004.  See Dr. L.S. Examination Report 
dated April 15, 1997; VA Psychology Consult dated May 14, 
2004.  

The appellant is competent to state that he has experienced 
headaches, dizziness, and memory loss since service.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a lay person is 
competent to report information of which he has personal 
knowledge, i.e., information that he can gather through his 
senses).  However, such lay evidence is subject to an 
analysis regarding its credibility and probative value.  
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).

In the present case, there is no mention of any problems with 
headaches, dizziness, and memory loss during service or 
shortly thereafter.  Rather, the first competent evidence of 
any of these problems is an April 1997 private treatment 
record which indicates that the appellant reported headaches, 
dizziness, disturbed sleep, and a history of hearing voices 
for at least one year.  See Dr. L.S. Examination Report dated 
April 15, 1997.  At such time, the appellant indicated that 
he first began experiencing intermittent headaches following 
a blunt trauma to the head with possible loss of 
consciousness in 1990.  He also had a history of hitting his 
forehead on concrete approximately three months prior to the 
date of the 1997 examination.  The examining physician's 
impression was "status post head injury in 1990 and has 
post-traumatic headaches."  Id.  The appellant's remaining 
medical records are silent for any treatment for complaints 
related to headaches, memory loss, or dizziness.  

The Board finds it notable that the history provided by the 
appellant at the April 1997 private examination is 
inconsistent with the testimony he provided at the September 
2007 hearing.  In this regard, his contemporaneous records 
show that he did not begin to experience of dizziness or 
headaches until approximately 1990.  Moreover, there is no 
mention of any short term memory problems.  Finally, the 
appellant's remaining treatment records are silent for any 
other complaints of chronic head residuals.  Thus, with 
consideration of the above, and the appellant's lack of 
credibility as previously discussed, the Board is of the 
opinion that his lay statements regarding experiencing 
headaches, dizziness, and memory loss since service cannot be 
found to be credible.  

Furthermore, the Board observes that the more than twenty 
year lapse in time between the appellant's ACDUTRA and the 
first contemporaneous evidence of complaints weighs against 
his claim.  The Board may, and will, consider in its 
assessment of a service connection claim the passage of a 
lengthy period of time wherein the appellant has not 
complained of the maladies at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board notes the appellant's assertions that he has a 
current disability beginning in service.  This determination, 
however, is not a matter for an individual without medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In the present case, the only etiological evidence 
of record links the appellant's post-traumatic headaches to a 
post-service head injury.  See Dr. L.S. Examination Report 
dated April 15, 1997.  A competent medical expert has made 
this opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Finally, the Board has considered the appellant's testimony 
that he still has residual scarring from his in-service head 
laceration.  However, the appellant pointed out a scar above 
his left brow at his September 2007 hearing, and his service 
treatment records expressly state that his head laceration 
was above the right brow.  See Hearing Transcript, p. 14.  

The Board has considered all of the lay and medical evidence 
of record, but ultimately concludes that it does not support 
the appellant's claim for service connection.  Although there 
is evidence that he incurred a head laceration during 
service, there is no indication in his service treatment 
records that such injury resulted in any residual headaches, 
memory loss, or dizziness.  Post-service, the appellant 
suffered additional trauma to the head on multiple occasions.  
Following one of these head injuries, he began to experience 
post-traumatic headaches with subjective dizziness.  There is 
no mention in any medical records of short term memory 
problems related to a head injury.  

Thus, with consideration of the lack of evidence of chronic 
residuals in the appellant's service records, the lack of 
credible evidence of problems shortly after service, the 
length of time following service prior to any head injury 
related complaints, and the absence of any medical opinion 
suggesting a causal link to the appellant's service, the 
Board finds that the preponderance of the evidence is against 
this claim of service connection for residuals of a head 
injury.  Consequently, the benefit of the doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Improved Pension Benefits

Under the provisions of 38 U.S.C.A. § 1521 (West 2002), 
pension is payable to a veteran who served in the active 
military, naval, or air service for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities which are not the result 
of the veteran's willful misconduct.  Furthermore, if the 
veteran does not meet the 90-day requirement, pension may be 
warranted if the veteran was discharged or released from 
service prior to the 90-day period because of a service-
connected disability, or at time of discharge the veteran had 
a service-connected disability, shown by official service 
records, which in medical judgment would have justified a 
discharge for disability.  38 C.F.R. § 3.3 (2008).

A veteran is defined as a person who served in the active 
military, naval or air service.  38 C.F.R. § 3.1(d) (2008).  
Active military, naval and air service includes active duty, 
any period of ACDUTRA during which the individual concerned 
was disabled or dies from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of duty 
or from an acute myocardial infarction, a cardiac arrest, or 
a cerebrovascular accident which occurred during such 
training.  38 C.F.R. § 3.6(a) (2008).

The appellant's military service was not for 90 days and as a 
naval reservist his basic military training is considered to 
be ACDUTRA as compared to active naval service.  
Additionally, the appellant is not service-connected for any 
disabilities, including PTSD and/or residuals of a head 
injury.  Thus, the appellant is not a "veteran" under the 
law for purposes of VA pension benefits.  As such, 
entitlement to VA improved pension benefits is barred as a 
matter of law, and his claim must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to improved pension benefits is denied.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


